

EXHIBIT 10.8
XEROX CORPORATION
OFFICER SEVERANCE PROGRAM
Effective July 18, 2018




Xerox Corporation (the “Company”) hereby establishes the Officer Severance
Program (the “Program”).


The Program is a severance pay plan within the meaning of Labor Regulations
section 2510.3-2 that is an employee welfare benefit plan within the meaning of
Section 3(1) of ERISA and Labor Regulations section 2520.104-24, designed to
provide severance payments pursuant to section 401(a)(1) of ERISA to a select
group of management or highly compensated employees upon involuntary termination
of employment from the Company.


To the maximum extent possible, the Program is not intended to provide for any
“deferral of compensation,” as defined in Code Section 409A and authoritative
IRS guidance thereunder. Instead, the Program is intended to fall within the
exceptions for “short-term deferrals,” as set forth in Treasury Regulations
section 1.409A-1(b)(4), and “separation pay due to involuntary separation from
service or participation in a window program,” as set forth in Treasury
Regulations section 1.409A-1(b)(9)(iii), and it is further intended that Officer
Severance shall be payable only upon an Eligible Officer’s “separation from
service” under Treasury Regulations section 1.409A-1(h). For purposes of
Treasury Regulations section 1.409A-2(b)(2)(iii), the right to each payment
under the Program shall be treated as the right to a separate payment. The
Program shall be interpreted and administered, to the extent possible, in
accordance with these intentions.




ARTICLE I – DEFINITIONS


1.1 Definitions.

Whenever the following terms are used in the Program, with the first letter
capitalized, they shall have the meanings specified below.

“Administrator” shall mean the Compensation Committee or its delegate for any
Eligible Officer who is an officer as defined by Section 16 of the Securities
Exchange Act of 1934, or who reports directly to the CEO, and shall mean the CEO
or his delegate for any other officer.

“Base Salary” shall mean an Eligible Officer's annualized gross base salary in
effect as of his or her Severance Date excluding any overtime, bonuses or other
supplemental compensation.


“Cause” shall mean (i) a violation of any of the rules, policies, procedures or
guidelines of the Company, including but not limited to the Company’s Business
Ethics Policy and the Proprietary Information and Conflict of Interest
Agreement, (ii) any conduct which qualifies for “immediate discharge” under the
Company’s Human Resources




--------------------------------------------------------------------------------




Policies as in effect from time to time, (iii) rendering services to a firm
which engages, or engaging directly or indirectly, in any business that is
competitive with the Company, or represents a conflict of interest with the
interests of the Company, (iv) conviction of, or entering a guilty plea with
respect to, a felony whether or not connected with the Company, or (v) any other
conduct determined to be injurious, detrimental or prejudicial to any interest
of the Company.
“CEO” shall mean the Company’s Chief Executive Officer.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of Xerox Corporation, or its delegate.


“Company” shall mean Xerox Corporation or any successor corporation resulting
from merger, consolidation, or transfer of assets substantially as a whole, to
the extent the Program is assumed by or assigned to such successor.


“Detrimental Activity” shall include (i) violating terms of a non-compete
agreement with the Company, (ii) disclosing confidential or proprietary business
information of the Company to any person or entity including but not limited to
a competitor, vendor or customer without appropriate authorization from the
Company, (iii) violating any rules, policies, procedures or guidelines of the
Company, (iv) directly or indirectly soliciting any employee of the Company to
terminate employment with the Company, (v) directly or indirectly soliciting or
accepting business from any customer or potential customer or encouraging any
customer, potential customer or supplier of the Company, to reduce the level of
business it does with the Company, (vi) engaging in any other conduct or act
that is determined to be injurious, detrimental or prejudicial to any interest
of the Company, and (vii) being convicted of, or entry of a guilty plea with
respect to, a felony, whether or not connected with the Company.


“Eligible Officer” shall mean (i) the CEO, (ii) all officers of the Company
elected by the Board of Directors pursuant to Article IV, Section 3 of the
By-Laws of the Company, and (iii) any person who becomes such an officer after
the date hereof, if such individual (a) satisfies the eligibility requirements
set forth in Article II and (b) does not have a written agreement with the
Company providing for severance benefits upon separation from the Company. A
list of current Eligible Officers is attached hereto as Annex A.


“Officer Severance” shall mean the benefit, if any, payable pursuant to Section
3.1, except as otherwise provided in a written agreement between the Eligible
Officer and the Company.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Severance Date” shall mean the date that an Eligible Officer has a “separation
from service,” as defined in Treasury Regulations section 1.409A-1(h) or any
successor thereto.





ARTICLE II - ELIGIBILITY

2. Eligibility Requirements.




--------------------------------------------------------------------------------





(a) An officer shall be eligible to receive Officer Severance only if such
officer is an officer of the Company elected pursuant to Article IV, Section 3
of the By-Laws of the Company.


(b) An officer shall be eligible to receive Officer Severance only if the
Administrator determines that the officer was involuntarily terminated by the
Company for reasons other than for Cause. Involuntary termination shall include,
but shall not be limited to, termination resulting from a reduction in force, a
restructuring, or mutual agreement between the officer and the Company.

(c) An officer shall not be eligible to receive Officer Severance unless the
officer executes a valid release of claims, a non-compete and non-solicitation
agreement and any other document deemed appropriate by the Administrator in
connection with the Eligible Officer’s severance (“Separation Documents”). In
this case, an officer shall be entitled to Officer Severance only if both of the
following requirements are satisfied no later than the date that is thirty (30)
days after his or her Severance Date, or, if earlier, thirty (30) days after he
or she first obtains a legally binding right to Officer Severance:


(i) the officer executes and delivers a valid release, as developed by the
Company, of all claims against the Company or any employees, directors, or
agents of the Company and any other Separation Documents required by the
Administrator; and


(ii) the release and any other Separation Documents required by the
Administrator becomes effective and irrevocable in accordance with its terms.

(d) An officer shall not be entitled to Officer Severance if his or her
employment with the Company is terminated for any reason other than as set forth
in subsection (b) above, including but not limited to retirement, termination by
the Company for Cause, or death.



ARTICLE III - BENEFITS PAYABLE UNDER THE PROGRAM

3.1 Amount of Officer Severance.
(a) If the CEO is an Eligible Officer, the CEO shall receive a benefit equal to
two times the CEO’s Base Salary.


(b) Any other Eligible Officer shall receive a benefit equal to one times the
Eligible Officer’s Base Salary.


(c) The Eligible Officer shall be eligible to continue to participate in
employee benefits plans (e.g. medical, dental and life insurance plans) offered
by the Company for active employees while receiving Officer Severance under the
Program, to the extent permitted by the Code and other applicable law.


(d) The Compensation Committee may determine, in its sole and absolute
discretion, that the Eligible Officer shall be eligible to continue to vest in
his or her equity awards (including, without limitation, stock options,
restricted stock, restricted stock units and performance shares) under the
Company’s 2004 Performance Incentive Plan, as amended and restated, while
receiving Officer Severance under the Program, to the extent permitted under the
applicable equity award agreements and by the Code and other applicable law.






--------------------------------------------------------------------------------




(e) The Eligible Officer shall be eligible to receive a prorated bonus for the
period of active service pursuant to the terms of the Company’s Annual
Performance Incentive Plan.




3.2 Payment of Officer Severance.


(a) Except as provided in subsections (b) through (e) below, Officer Severance
shall be paid in accordance with the Company’s regular payroll practices for
similarly situated active employees, and shall be paid ratably over a period of
one year (two years for the CEO) following the Eligible Officer’s Severance
Date.


(b) Officer Severance payments shall not be made until the date the Separation
Documents required pursuant to Section 2(c) become effective and irrevocable in
accordance with their terms. Any payments that otherwise would have been made
prior to such date shall be made as soon as practicable after the release and
any other Separation Documents become effective and irrevocable, but not later
than the fifteenth day of the third month following the date the Eligible
Officer first obtained a legally binding right to Officer Severance.


(c) To the extent that Officer Severance payable to an Eligible Officer during
the first six months following the Eligible Officer’s Severance Date exceeds two
times the compensation limit described in Code section 401(a)(17) determined as
of the Officer’s Severance Date, such excess amounts shall be paid on a ratable
basis over all payments made on or after the six-month anniversary of the
Eligible Officer’s Severance Date, or such other schedule as determined pursuant
to a written agreement between the Eligible Officer and the Company.

(d) Interest shall not be payable on any Officer Severance.


3.3. Detrimental Activity and Breach


Payments of Officer Severance to an Eligible Officer shall cease immediately
upon a determination by the Administrator that such Eligible Officer engaged in
Detrimental Activity against the Company, or breached the written agreement
under which Officer Severance is provided to such officer under the Program.

3.4 Termination of Officer Severance Upon Re-employment.

The payment of Officer Severance to an Eligible Officer will terminate and any
remaining benefits will be forfeited in the event that the Eligible Officer is
subsequently re-employed by the Company, any subsidiary or affiliated company,
or any entity that acquires part or all of the assets or operations of the
Company or any subsidiary or affiliated company, whether by merger, stock or
asset transfer, or other means, before he or she receives the full Officer
Severance to which he or she is entitled under the Program.




ARTICLE IV - PLAN ADMINISTRATION

4.1 Powers and Duties of the Administrator.

The Administrator shall be the Plan Administrator, as defined in Section
3(16)(A) of ERISA. The Administrator shall enforce the Program in accordance
with its terms, and shall be charged with the general administration




--------------------------------------------------------------------------------




of the Program. In accordance with Section 4.2, the Administrator shall have all
powers and duties necessary to accomplish its purposes. The Administrator may
delegate any or all of its duties under the Program.


4.2 Manner of Administering.

The Administrator shall have full discretionary authority and the exclusive
right to construe and interpret the terms and provisions of the Program and to
carry out its other powers and duties, and to determine any and all questions
arising under the Program or in connection with the administration thereof,
including, without limitation, the right to remedy or resolve possible
ambiguities, inconsistencies, or omissions, by general rule or particular
decision. The actions, interpretations or constructions of the Administrator
shall be final, binding, and conclusive on all parties, including but not
limited to the Company and any Eligible Officers, and shall be given the maximum
possible deference allowed by law.



ARTICLE V - AMENDMENT AND TERMINATION


5.1 Amendments and Termination.

The term of the Program shall be 18 months from the date of approval of the
Program. At such time, the Program shall terminate unless the Administrator
takes action to renew or extend the Program. In the event that the Program
terminates, no Eligible Officer shall have any claim against any of the assets
of the Company.


The Chief Human Resources Officer of the Company shall have the power to amend
the Program at any time solely to the extent necessary to ensure compliance with
applicable law or effectuate the legal intent of the Program, including the
intent that the Program constitute a severance pay welfare benefit plan under
Labor Regulations section 2510.3-2(b)(ii), and that no payment under the Program
would constitute deferred compensation within the meaning of Code section 409A.


Any amendment shall be in writing and effective in the manner and at the time
therein set forth, and the Company and all Eligible Officers and others shall be
bound thereby.



ARTICLE VI - MISCELLANEOUS


6.1 Limitation of Eligible Officers' Rights.


(a) Payments made under the Program shall not give any employee the right to be
retained in the employ of the Company or any right or interest under the Program
other than as herein provided. The Company reserves the right to dismiss any
employee without any liability for any claim against the Company. Inclusion
under the Program will not give any Eligible Officer any right to claim any
benefit hereunder except to the extent such right has specifically become fixed
under the terms of the Program. An Eligible Officer shall not have any recourse
towards satisfaction of such benefit becoming fixed under the terms of the
Program from other than the general assets of his or her Employer.






--------------------------------------------------------------------------------




(b) Payments made under the Program shall not give any employee the right to any
benefits provided only to employees retained in the employ of the Company.
Except as may otherwise be required by law or set forth specifically in such
plans or in an agreement between the Company and the Eligible Officer, such
benefits shall be terminated as of the employee's Severance Date.

6.2 Unsecured General Creditor.



All Eligible Officers and their heirs, successors, assigns and personal
representatives shall have no legal or equitable rights, claims, or interests in
any specific property or assets of the Company with respect to benefits payable
under the Program. No assets of the Company shall be held under any trust, or
held in any way as collateral security for the fulfillment of the obligations of
the Company under the Program. The Company’s assets shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
pay money in the future, and the rights of all Eligible Officers shall be no
greater than those of unsecured general creditors.


6.3 Non-Duplication of Benefits.


Benefits payable under the Program are in lieu of, and not in addition to, any
other severance, separation, change in control or similar type of benefit
payable under a severance, separation, change in control or similar plan,
policy, agreement or arrangement of the Company. Accordingly, notwithstanding
any provision of the Program to the contrary, benefits payable under the Program
will be reduced and forfeited by the amount of benefits payable under any and
all such other severance, separation, change in control and similar plans,
policies, agreements or arrangements.


6.4 Withholding.

There shall be deducted from each payment under the Program all taxes that are
required to be withheld by the Company with respect to such payment. The Company
shall have the right to reduce any payment by (i) the amount of cash sufficient
to provide the amount of said taxes, and (ii) an amount of cash equal to the
amount of any contributions that the Eligible Officer has elected to make to any
medical, welfare, or retirement plan maintained by the Company in accordance
with the terms and provisions of those plans.


6.5 Restriction Against Alienation.

None of the benefits, payments, proceeds or claims of any Eligible Officer shall
be subject to any claim of any creditor and, in particular, the same shall not
be subject to attachment or garnishment or other legal process by any creditor,
nor shall any such Eligible Officer have any right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments or proceeds
which he or she may expect to receive, contingently or otherwise, under the
Program. Notwithstanding the above, benefits which are in pay status may be
subject to a garnishment or wage assignment made pursuant to a court order, or a
tax levy.

6.6 Governing Law.

The Program shall be construed, administered, and governed in all respects under
applicable federal law, and to the extent that federal law is inapplicable,
under the laws of the State of New York provided, however, that if




--------------------------------------------------------------------------------




any provision is susceptible to more than one interpretation, such
interpretation shall be given thereto as is consistent with the Program being a
“top hat” welfare benefit plan within the meaning of Section 3(1) of ERISA and
Labor Regulations section 2520.104-24. If any provision of this instrument shall
be held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

6.7 Headings, etc., Not Part of Agreement.

Headings and subheadings in the Program are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.


6.8 Instrument on Counterparts.

The Program may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument, which may be sufficiently evidenced by any one counterpart.

6.9 Correction of Errors.


If the Administrator determines, in its sole discretion, that the Program has
made an overpayment to any individual, the Administrator may recover the amount
of the overpayment by requiring the payee to return the excess payments to the
Program, reducing any future Program payments to the payee, or any other method
deemed reasonable by the Administrator.


If the Administrator determines, in its sole discretion, that the Program has
made an underpayment to any individual, the Administrator may correct the
underpayment by making a lump-sum payment to the payee, increasing any future
Plan payments to the payee, or any other method deemed reasonable by the
Administrator.


6.11 Claims and Issues.


From time to time, claims or issues may arise that involve the Program. The
resolution, settlement or adjudication of these claims or issues may result in
an agreement or order that is not expressly contemplated under the Program
document, including the payment of benefits which differ from the amounts
generally payable under the Program. Any such agreements and orders will be
respected to the extent that, as determined in the sole discretion of the
Administrator, they do not violate any applicable statute, government regulation
or ruling.


6.12 Entire Agreement


This Program contains the entire agreement and understanding with respect to the
matters covered herein and supersedes all prior or contemporaneous negotiations,
commitments, consents, agreements and writings with respect to matters covered
by this Program.


6.13 Construction.






--------------------------------------------------------------------------------




As used in the Program, the masculine gender shall include the feminine and the
singular may include the plural, unless the context clearly indicates to the
contrary.

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed by
its duly authorized officers on the date indicated below.




--------------------------------------------------------------------------------










Annex A
 
 
President, Chief Operations Officer
 
Executive Vice President (President, North American Operations)
 
Executive Vice President and CHRO
 
Executive Vice President and Chief Financial Officer
 
Executive Vice President (President, International Operations)
 
Senior Vice President (Chief Technology Officer)
 
Senior Vice President (Chief Delivery Officer)
 
Senior Vice President and Chief Strategy & Marketing Officer
 
Vice President and Chief Accounting Officer
 
Vice President and Treasurer
 
Vice President, Worldwide Tax
 
Vice President and Controller
 





